18-23538-rdd       Doc 1445         Filed 12/28/18 Entered 12/28/18 15:56:07                            Main Document
                                                  Pg 1 of 4
                                                    Law OfLices of

                              Shapiro, DiCaro & Barak, LLC
                                               175 Mile Crossing Boulc\'arcl
                                               Roclicstcr, New York 14624
                                                     Phone: (585)-2 J7.9000
                                                      FAX (585) 247-7380



 December 28, 2018

 Honorable Robert D. Drain
 United States Bankruptcy Court
 300 Quarropas St
 White Plains, NY 10601


 RE:    Sears Holdings Corporation
               Chapter 11
               Case Number: 18-23538
               SD&B File Number: 10-005523



 Dear Judge Drain:

 Please find the attached Memorandumof Law in support of the Motion for Relief which was
 filed by Wells Fargo Bank, N.A. as servicer for Deutsche BankNational Trust Company, as
 Trustee for Fremont Home Loan Trust 2006-1, Asset-Backed Certificates, Series 2006-1 on
 December 28, 2018 under (ECF 1,443).

 If you have any questions, please do not hesitate to contact the undersigned.

 Very truly yours.




 Michael y. Chatwin


 cc:      Debtor
          Sears Holdings Corporation
          3333 Beverly Road
          Hoffman Estates, IL 60179

          Co-Debtors
          Bradley Rutty
          845 East 219th Street
          Bronx, NY 10467

          Loma Rutty
          845 East 219th Street
          Bronx, NY 10467

                                                 ATTORNEYS AT lAW



             MidiaelJ. Clialuin, liaiikru])lcy Attorney   Direct (585) 247-9000 c.\l. 2131   mdjalwin@logs.com
18-23538-rdd   Doc 1445       Filed 12/28/18 Entered 12/28/18 15:56:07      Main Document
                                            Pg 2 of 4



        Attorney for Debtor
        Jacqueline Marcus
        767 5th Ave
        New York, NY 10153

        Creditors
        The Pension Benefit Guaranty Corporation
        Attn.: Office of the Chief Counsel
        1200 K Street, N.W., Suite 300
        Washington, DC 20005

        SRAC Medium Term Notes
        c/o BNY Midwest Trust Company Attn.: President or General Counsel
        101 Barclay St., Floor 8W
        New York, NY 10286

        Holdings Unsecured Notes (8.00%)
        c/o Computershare Trust Company, N.A. Attn.: President or General Counsel
        250 Royal Street
        Canton, MA 02021

        SRAC Unsecured Notes
        c/o The Chase Manhattan Bank, N.A. Attn.: Corporate Trust Department
        4 Chase MetroTech Center, 3rd Floor
        Brooklyn, NY 11245

        Whirlpool Corporation
        Attn.: President or General Counsel
        2000 North M-63
        Benton Harbor, MI 49022

        Winia Daewoo Electronics America
        Attn.: President or General Counsel
        65 Challenger Road, Suite 360
        Ridgefield Park, NJ 07660

        Frigidaire Company
        c/o Electrolux Attn.: President or General Counsel
        P.O. Box 2638
        Carol Stream, IL 60132

        Cardinal Health
        Attn.: President or General Counsel
        7000 Cardinal Place
        Dublin, OH 43017
18-23538-rdd   Doc 1445      Filed 12/28/18 Entered 12/28/18 15:56:07    Main Document
                                           Pg 3 of 4



        Icon Health and Fitness Inc.
        Attn.: President or General Counsel
        1500 South 1000 West
        Logan, UT 84321

        HK Greatstar Int'l Co. Ltd.
        Attn.: President or General Counsel
        23 Hing Yip Street, Rm 35,4/F., Po Yip Building
        Kwun Tong,

        Samsung Electronics America HA
        Attn.: President or General Counsel
        85 Challenger Road, 7th Floor
        Ridgefield Park, NJ 07660

        Apex Tool International LLC
        Attn.: President or General Counsel
        910 Ridgebrook Road, Suite 200
        Sparks, MD 21152

        Black & Decker US Inc.
        c/o Stanley Black & Decker Attn.: President or General Counsel
        1000 Stanley Drive
        New Britain, CT 06053

        Eastern Prime Textile Limited
        Attn.: President or General Counsel
        No. 65-67 King Yip Street, Unit FIO/F, King Win FTY Building
        Kwun Tong,

        Winners Industry Company Limited
        Attn.: President or General Counsel
        49-53 Wang Lung Street, Unit A, Wah Lung Building
        Tsuen wan,

        Tata Consultancy Services Ltd.
        Attn.: President or General Counsel
        379 Thomal Street, 4th Floor
        Edison, NJ 08837

        Active Media Services Inc.
        Attn.: President or General Counsel
        1 Blue Hill Plaza
        Pearl River, NY 10965
18-23538-rdd   Doc 1445     Filed 12/28/18 Entered 12/28/18 15:56:07          Main Document
                                          Pg 4 of 4


        Automotive Rentals Inc.
        Attn.: President or General Counsel
        4001 Leadenhall Road
        Mount Laurel, NJ 08054

        Prime Clerk, LLC
        830 Third Avenue
        9th Floor
        New York, NY 10022

        Official Committee of Unsecured Creditors of Sears Holdings Corporation, et al.
        c/o Akin Gump Strauss Hauer & Feld LLP
        One Bryant Park
        New York, NY 10036

        SRAC Unsecured PIK Notes
        c/o BNYMidwest Trust Company Attn.: President or General Counsel
        101 Barclay Street, Floor 8W
        New York, NY 10286

        Holdings Unsecured PIK Notes (8.00%)
        c/o Comoutershare Trust Company, N.A. Attn: President or General Counsel
        250 Royal Street
        Canton, MA 02021

        Frejka PLLC
        420 Lexington Avenue
        New York, NY 10170
